Per curiam.
Julius W. Williams, respondent, has submitted a petition for voluntary discipline, admitting violations of Standards 4, 44, and 45 of Bar Rule 4-102 while engaged in representing a client in a real-estate investment matter. Williams requested a nine-month suspension of his license to practice law. The special master appointed by this court recommended the same: a nine-month suspension of the respondent’s license. The Review Panel of the State Disciplinary Board adopted the recommendation of the special master as its recommendation. After examining the record, we accept the recommendation of the Review Panel.
Accordingly, wé hereby order that Julius W. Williams be suspended from the practice of law for nine months, effective May 1, 1989. He is ordered to notify his clients of his suspension and to take all necessary action to protect their interests.

All the Justices concur.